Case 1:14-cv-03074-CMA-KMT Document 1187 Filed 01/09/19 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

   Civil Case No. 14-cv-03074-CMA-KMT

   JOHANA PAOLA BELTRAN,
   LUSAPHO HLATSHANENI,
   BEAUDETTE DEETLEFS,
   ALEXANDRA IVETTE GONZALEZ,
   JULIANE HARNING,
   NICOLE MAPLEDORAM,
   LAURA MEJIA JIMENEZ,
   SARAH CAROLINA AZUELA RASCON,
   CATHY CARAMELO,
   LINDA ELIZABETH,
   GABRIELA PEREZ REYES,
        and those similarly situated,

         Plaintiffs,
   v.

   INTEREXCHANGE, INC.,
   USAUPAIR, INC.,
   GREATAUPAIR, LLC,
   EXPERT GROUP INTERNATIONAL INC., DBA EXPERT AUPAIR,
   EURAUPAIR INTERCULTURAL CHILD CARE PROGRAMS,
   CULTURAL HOMESTAY INTERNATIONAL,
   CULTURAL CARE, INC. D/B/A CULTURAL CARE AU PAIR,
   AUPAIRCARE INC.,
   AU PAIR INTERNATIONAL, INC.,
   APF GLOBAL EXCHANGE, NFP, DBA AUPAIR FOUNDATION,
   AMERICAN INSTITUTE FOR FOREIGN STUDY DBA AU PAIR IN AMERICA,
   ASSOCIATES IN CULTURAL EXCHANGE DBA GOAUPAIR,
   AMERICAN CULTURAL EXCHANGE, LLC, DBA GOAUPAIR,
   GOAUPAIR OPERATIONS, LLC, DBA GOAUPAIR,
   AGENT AU PAIR,
   A.P.EX. AMERICAN PROFESSIONAL EXCHANGE, LLC DBA PROAUPAIR, and
   20/20 CARE EXCHANGE, INC. DBA THE INTERNATIONAL AU PAIR EXCHANGE,

         Defendants.


                             NOTICE OF SETTLEMENT
Case 1:14-cv-03074-CMA-KMT Document 1187 Filed 01/09/19 USDC Colorado Page 2 of 2




          Pursuant to the Court’s order of January 4, 2019 (ECF No. 1186), and D.C.

   COLO. L. Civ. R. 40.2, the parties respectfully notify the Court that they have settled the

   above-captioned action pursuant to a Settlement Agreement attached hereto. Pursuant

   to that agreement and this Court’s order, Plaintiffs shall move for preliminary approval of

   the settlement by January 16, 2019.

   Dated: January 9, 2019                    Respectfully Submitted,

                                                    BOIES SCHILLER FLEXNER LLP
                                                       /s/ Peter M. Skinner
                                                    Matthew L. Schwartz
                                                    Peter M. Skinner
                                                    Dawn L. Smalls
                                                    Joshua J. Libling
                                                    Byron Pacheco
                                                    575 Lexington Avenue
                                                    New York, New York 10022
                                                    Tel: (212) 446-2300
                                                    Fax: (212) 446-2350
                                                    mlschwartz@bsfllp.com
                                                    pskinner@bsfllp.com
                                                    dsmalls@bsfllp.com
                                                    jlibling@bsfllp.com
                                                    bpacheco@bsfllp.com

                                                    Sean P. Rodriguez
                                                    Juan P. Valdivieso
                                                    1999 Harrison Street, Suite 900
                                                    Oakland, CA 94612
                                                    Tel: (510) 874-1000
                                                    Fax: (510) 874-1460
                                                    srodriguez@bsfllp.com
                                                    jvaldivieso@bsfllp.com

                                                    TOWARDS JUSTICE
                                                    Alexander Hood
                                                    1410 High Street, Suite 300
                                                    Denver, Colorado 80218
                                                    Tel: (720) 239-2606
                                                    Fax: (303) 957-2289
                                                    alex@towardsjustice.org
                                                    Attorneys for Plaintiffs
